DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. Applicant argues both Reza and Kinoshita fail to disclose placing a delivery destination distinct from the client device into a content request. First applicant argues Reza fails to disclose the claimed invention by stating his content requests have no delivery destination distinct from the client device. Second applicant argues Kinoshita fails to disclose the claimed invention by stating there is no content request associated with the selection of a delivery destination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case When Reza, who teaches making content requests from client devices, is modified with Kinoshita, who teaches specifying delivery destinations in the form of remote recording devices, the resultant combination is an invention wherein content requests include specifying delivery destinations which allow a user to retrieve the content at their client device at a later time and at their leisure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reza (8,903,895, of record) in view of Kinoshita et al. (8,351,764, of record) [Kinoshita].
Regarding claims 26 and 37, Reza discloses computer-implemented method of packaging media files comprising:
transmitting, by a client device, a request from a user to a media packaging server (col. 8 line 30-41), the request including a packaging template and a media asset ID identifying a media file requested by the user of the client device, the packaging template identifying user preferred metadata associated with the media asset ID, and a user preferred format for the media file and metadata of the client device (col. 8 line 42-47 (VID, MAT}tuple, see also col. 6 line 60 - col. 8 line 2);
receiving, by the client device a delivery package, the delivery package including a media file and metadata matching the media asset ID and metadata in the request in the format indicated in the packaging template (col. 8 lines 3-13); and extracting, by the client device, the media file and metadata from the delivery package based upon the format indicated in the packaging template (col. 8 lines 3-13).
Reza fails to disclose the metadata and format are user requested, including a delivery destination for the delivery package generated by the media packaging server, and receiving by the client device the delivery package from the delivery destination.

It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and computer program product of Reza to include the metadata and format are user requested according to the rationale provided by the Patent Board Decision issued July 30, 2020 (see pages 5-7).
In an analogous art, Kinoshita teaches including a delivery destination in content requests from which a requesting device will then receive the content (specify recording device 15, figures 9-11 and col. 19 lines 33-52), providing the benefit of accommodating users with multiple available recording devices (col. 2 lines 1-9).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and computer program product of Reza to include a delivery destination for the delivery package generated by the media packaging server and receiving by the client device the delivery package from the delivery destination, as taught by Kinoshita, for the benefit of accommodating users with multiple available recording devices.

Regarding claims 27 and 38, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, further comprising:
transmitting, by the client device, a further request to the media packaging server, the further request including a further packaging template and a further media asset ID identifying a further media file requested by the user of the client device, the further packaging template identifying further user-requested metadata associated with the further media asset ID and a further user-requested format for the further media file and metadata requested by the user of the client device; further receiving, by the client device, a further delivery package from the 

Regarding claims 28 and 39, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, wherein the media file is reformatted by the media packaging server from a first format to a second format, the second format being the format indicated in the packaging template (Reza, col. 10 lines 26-37).

Regarding claims 29 and 40, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, wherein the media file is reformatted by transcoding the media file into the format indicated by the packaging template (Reza, col. 10 lines 26-37).

Regarding claims 30 and 41, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, further comprising:
including, by the client device, a requested network for the reception of the delivery package, wherein the delivery package is received via the requested network (Reza, col. 7 lines 7-18).

Regarding claim 31, Reza and Kinoshita disclose the method of claim 26, wherein the packaging template is generated using one of XML, plain text, and binary (Reza, col. 8 lines 48- 59).

Regarding claim 32, Reza and Kinoshita disclose the method of claim 26, wherein the media file is a video and the packaging template indicates a resolution, a dialogue track language, and a subtitle language (Reza, col. 7 lines 7-41).

Regarding claim 33, Reza and Kinoshita disclose the method of claim 26, wherein the metadata comprises at least one of format information, runtime information, subtitle information, and closed-caption information associated with the media file (Reza, col. 7 lines 30-41).

Regarding claims 34 and 42, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, wherein the delivery destination is a non-transient storage medium for storing the delivery package prior to receiving the delivery package, the packaging template identifying an IP address (Kinoshita teaches a remote recording is under control of service server 300, see col. 4 line 59 - col. 5 line 25, which receives a URI for the recording device specified in the content request, see col. 6 lines 8-30), a protocol (Reza teaches the media attributes sent in a request includes protocol information, see col. 8 lines 42-59), and authentication information for the delivery destination (Kinoshita teaches including management IDs to authenticate links between devices, see col. 6 lines 53-67 and col. 19 lines 53-66).

Regarding claims 35 and 43, Reza and Kinoshita disclose the method and computer program product of claims 26 and 37, further comprising:


Regarding claims 36 and 44, Rezaand Kinoshita disclose the method and computer program product of claims 26 and 37, but fail to disclose including, by the client device, a user- requested encryption format for encrypting the delivery package.
Examiner takes official notice that specifying encryption formats during the ordering to digital contents over a network was notoriously well known in the art at the time.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and computer program product of Reza and Kinoshita to include by the client device, a user-requested encryption format for encrypting the delivery package.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421